Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-29-2004

Karnes v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4015




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Karnes v. Comm Social Security" (2004). 2004 Decisions. Paper 575.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/575


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT

                       ___________

                       No. 03-4015
                       ___________

                   JANET L. KARNES,

                              Appellant


                              v.


           *JO ANNE B. BARNHART, THE
        COMM ISSIONER OF SOCIAL SECURITY


                *(Pursuant to Rule 43(c) F.R.A.P.)


                       ___________


ON APPEAL FROM THE UNITED STATES DISTRICT COURT
   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                 (D.C. Civil No. 99-cv-01735)
      District Judge: The Honorable Robert J. Cindrich

                       ___________

         Submitted Under Third Circuit LAR 34.1(a)
                      May 12, 2004


  BEFORE: NYGAARD, M cKEE, and WEIS, Circuit Judges.
                                  (Filed June 29, 2004)

                                      ___________

                               OPINION OF THE COURT
                                    ___________


NYGAARD, Circuit Judge.

              This case involves a claim for supplemental security income (SSI) under

Title XVI of the Social Security Act. Appellant Janet L. Karnes petitioned the District

Court to overturn the Social Security Commissioner’s final decision denying Karnes SSI

benefits. Exercising jurisdiction pursuant to 42 U.S.C. § 405(g), the District Court

granted the Commissioner’s motion for summary judgment. We have jurisdiction under

28 U.S.C. § 1291. We will affirm the District Court’s order.

                                  I. Standard of Review

     While we review the District Court’s order de novo, we will only reverse a grant of

summary judgment for the Commissioner if we conclude that the ALJ’s findings are not

supported by “substantial evidence.” 42 U.S.C. § 405(g), Podedworny v. Harris, 745

F.2d 210, 217 (3d Cir. 1984). “Substantial evidence” represents evidence ‘a reasonable

mind might accept as adequate’ to support a conclusion. Ventura v. Shalala, 55 F.3d 900,

901 (3d Cir. 1995) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

                          II. Factual & Procedural Background




                                             2
       Karnes first applied for disability benefits in 1994. She alleged that neck and back

pain and diminished memory resulting from a 1987 car wreck rendered her unable to

work. Karnes’ application was denied twice before she obtained an administrative

hearing on January 30, 1998. Applying the familiar five-step analysis, the ALJ concluded

that although Karnes’ lingering pain and anxiety limited her capabilities, Karnes was not

disabled under 20 C.F.R. § 416.920(f). Further, the ALJ found that Karnes’ claims were

exaggerated and not credible when compared with other evidence.

       Karnes obtained a second hearing before the same ALJ in 2002 because the Social

Security Administration was unable to locate her claim file. Again, the ALJ concluded

that although Karnes suffers from severe impairments, these impairments do not meet or

exceed the limitations listed in Appendix 1, Subpart P, Regulation No. 4; and a significant

number of jobs exist to accommodate her residual functioning capacity. The ALJ again

found Karnes’ testimony not credible.

       Karnes then sought relief from the District Court. That Court concluded that

“substantial evidence supports the Commissioner’s decision that Karnes had the residual

capacity to complete modified light work.” Appellant’s Appendix at 30. The Court then

granted the Commissioner’s motion for summary judgment and Karnes filed this appeal.

                                            III.

       On appeal, Karnes argues that, in light of the whole record, no substantial evidence

exists to support the ALJ’s findings that Karnes can engage in modified light work, and



                                             3
that her testimony was not totally credible. After a careful review of the record, we

conclude that the ALJ’s findings are supported by substantial evidence.

                                            A.

       First, Karnes argues that she does not have the ability to carry out even sedentary

work, much less modified light work. However, as the ALJ pointed out, a substantial

amount of medical evidence contradicts Karnes’ assertions. Medical records spanning

fifteen years of medical treatment consistently suggest that although Karnes may suffer

from residual neck and back pain, she is not totally disabled. For instance, Dr. Gardner,

Karnes’ treating physician from 1987-1991, noted that Karnes retained a full range of

motion in her shoulder and neck and that she could walk normally. In 1997, Dr. Scullin

reported “no objective evidence of ongoing neuropathy” and that Karnes could “perform

sedentary or light activities as long as frequent changes in position were allowed.”

Admin. Rec. at 337. Treating and consulting physicians deemed a 2001 whole body bone

scan “essentially normal.” Admin. Rec. at 462. In 2002, orthopedist Dr. Jerome Bonier

described Karnes’ reflexes, motor skills and gait as normal.

       Next, Karnes argues that her anxiety and depression render her unable to work. In

order to be considered disabling, a mental condition must result in at least two of the

following: 1) marked restriction of activities of daily living; 2) marked difficulties in

maintaining social functioning; 3) marked difficulties in maintaining concentration,




                                              4
persistence or pace; or 4) repeated episodes of decompensation, each of extended

duration. 20 C.F.R., pt. 404, subpt. P, app. 1, § 12.06.

       The ALJ found that although Karnes was afflicted by anxiety and depression, she

could reasonably control her symptoms through continued use of anxiety medication.

Therefore, the ALJ concluded, Karnes’ impairments were not sufficiently severe to render

her disabled. Karnes contends that the ALJ’s findings contradict her extensive medical

records. However, the nature of the Karnes’ treatment provides substantial evidence

supporting the ALJ’s findings. For example, Karnes’ own treating psychiatrist, Dr.

Matta, never prescribed anti-depressants to Karnes and reported that Karnes successfully

managed her symptoms while using anxiety medication. Further, the record reveals that

Karnes could dress herself, care for several young children and complete a wide range of

household chores with little functional limitation.

       Karnes argues that the ALJ engaged in irresponsible “guess work” in discerning

how much work Karnes could do in a given day. On the contrary, the record indicates the

ALJ took special care to recognize Karnes’ genuine difficulties. For example, the ALJ

concluded that Karnes is indeed limited by severe impairments as a result of neck and

back pain, anxiety and depression. The ALJ also noted that Karnes was unable to return

to her past relevant work and adopted Dr. Bonier’s recommended limitations on the type

of light work that Karnes could do.




                                              5
       Finally, the ALJ directed several hypothetical questions to an impartial vocational

expert to determine whether Karnes’ impairments would prevent her from finding

suitable work. The ALJ limited potential jobs to those involving one or two-step

instructions, moderate to low stress levels and those that would allow Karnes to alternate

her body position. The vocational expert indicated that approximately 3 million jobs exist

in the national economy that could accommodate Karnes’ limitations.

                                           B.

       “[W]here credibility determinations are based on the ALJ’s assessment of

demeanor, those assessments are entitled to great deference as long as relevant factors are

considered and resolutions explained.” Atlantic Limousine, Inc. v. N.L.R.B., 243 F.3d

711, 718 (3d Cir. 2001).

       In this case, the ALJ pointed to specific discrepancies between Karnes’ assertions

and her medical records. Karnes’ claim of total disability contrasted sharply with Dr.

Scullin’s determination that Karnes suffered no impairment of ambulation and no clinical

signs of atrophy. While Karnes asserted that she suffered from debilitating anxiety and

sleeplessness, her psychiatrist consistently reported that Karnes was managing her

symptoms. Finally, Karnes also complained that she suffers from debilitating depression,

but her own psychiatrist has declined to prescribe her any anti-depressants. Substantial

evidence supports the ALJ’s determination that Karnes lacked total credibility. We will

therefore defer to that finding.



                                             6
                                       IV. Conclusion

         For the reasons stated above, we find that the record contains substantial evidence

supporting the ALJ’s findings. Accordingly, we will affirm the order of the District

Court.




                                               7